PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )     CASE NO. 1:19CR489
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
GARY FRANTZ, et al.,                            )
                                                )     MEMORANDUM OF OPINION AND
               Defendants.                      )     ORDER [Resolving ECF No. 58]
                                                )



       Pending is Interested Party State Medical Board of Ohio (“the Medical Board”)’s Motion

to Quash Subpoena. ECF No. 58. Defendant Dr. Gary Frantz has filed a response in opposition.

ECF No. 59. For the reasons explained below, the motion to quash is granted.

                                        I. Introduction

       Defendants Dr. Gary Frantz and Christopher Fulk were charged in a 242-count

indictment. ECF No. 1. Count 1 of the Indictment alleges both defendants with participating in

a conspiracy to distribute controlled substances from 2005 to 2017. Id. at PageID #: 8-16.

Counts 2 and 3 allege that Christopher Fulk possessed and knowingly and intentionally

distributed controlled substances. Id. at PageID #: 17. Counts 4 through 242 charge Dr. Frantz

for prescriptions he provided in 2014 and 2015. Id. at PageID #: 17-30.

       Pursuant to Dr. Frantz’s ex parte motion, the Court issued a subpoena to the Medical

Board requesting records related to the Medical Board’s investigation of Dr. Frantz during 2004
(1:19CR489)

and related subsequent interactions with him in July 2005. ECF No. 45 [Sealed]. The Medical

Board has moved the Court to quash the subpoena. ECF No. 58.

                                      II. Law and Discussion

       Upon motion, the Court may quash a subpoena if it would be unreasonable or oppressive

to comply with the subpoena. Fed. R. Crim. P. 17(c)(2). The Court considers whether: “(1) the

documents are evidentiary and relevant; (2) they are not otherwise procurable, with due

diligence, in advance of trial; (3) the party cannot properly prepare for trial without such

production and inspection in advance of trial; and (4) the application was made in good faith and

is not a fishing expedition.” United States v. Hughes, 895 F.2d 1135, 1146 (6th Cir. 1990)

(citing United States v. Nixon, 418 U.S. 683, 699 (1974)). The evidence sought must be relevant,

admissible, and specific. United States v. Hills, Case No. 1:16CR329, 2018 WL 3036195, at *2

(N.D. Ohio June 19, 2018) (Lioi, J.) (citation omitted). “Rule 17(c) authorizes the issuance of a

subpoena for the production of documentary evidence at trial, but is not intended to be used for

discovery.” United States v. Justice, 14 F. App'x 426, 432 (6th Cir. 2001). The Court has

discretion to quash a subpoena. Hughes, 895 F.2d at 1145.

       First, internal investigation files, such as the ones sought here, are not “a proper subject

for a Rule 17(c) subpoena.” United States v. Vassar, 346 F. App’x 17, 24 (6th Cir. 2009); see

also Hills, 2018 WL 3036195, at *3. Moreover, “internal documents are not required to be

produced when the witness’ testimony at trial provides the information in the documents.”

Hughes, 895 F.2d at 1146 (citing United States v. Schultz, 855 F.2d 1217, 1223 (6th Cir. 1998)).

Furthermore, using the evidence obtained from a subpoena to impeach a witness is insufficient to


                                                  2
(1:19CR489)

require production of documents in advance of trial. Hughes, 895 F.2d at 1146 (citing Nixon,

418 U.S. at 701).

       Next, the Court must also consider whether the documents sought meet the admissibility

requirement. “To be admissible, the information must have a valid evidentiary use under the

Federal Rules of Evidence.” United States v. Al-Amin, No. 1:12-CR-50, 2013 WL 3865079, at

*7 (E.D. Tenn. July 25, 2013). Based on the record before it, the Court finds that Dr. Frantz has

not sufficiently explained how the documents he seeks would be admissible under the Federal

Rules of Evidence at his trial.

       Finally, Dr. Frantz has not met the specificity requirement. He requests production of all

records related to the Medical Board’s investigations of him in 2004 and any notes of its meeting

with Dr. Frantz in July 2005. Dr. Frantz’s broad request “seeking a complete investigative file -

fail[s] to meet the specificity requirement of Nixon.” Hills, 2018 WL 3036195, at *3. Against

this backdrop, Dr. Frantz has not met the Rule 17(c) criteria.1

       Because the Court has determined the documents requested do not satisfy the Rule 17

prerequisites, it need not address the Medical Board’s contention that the documents sought are

shielded from production under Ohio Rev. Code § 4731.22(F)(5). See id. at * 3 n.2.




       1
          Dr. Frantz avers that the Court “apparently” found that he had met the Nixon
factors when it granted his ex parte motion for an Order issuing a subpoena, ECF No. 59
at PageID #: 283. Defendant’s averment exaggerates the Court’s ruling on his ex parte,
uncontested motion.

                                                 3
(1:19CR489)

                                      III. Conclusion

       For the reasons explained above, the Medical Board’s Motion to Quash Subpoena is

granted.



       IT IS SO ORDERED.



  March 12, 2020                            /s/ Benita Y. Pearson
Date                                      Benita Y. Pearson
                                          United States District Judge




                                             4
